TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00183-CR


La Baaron Hutchison, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-DC-09-301210, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		La Baaron Hutchison seeks to appeal from a September 2, 2010 judgment of
conviction for aggravated assault with a deadly weapon.  However, the trial court certified that:
(1) this is a plea bargain case and Hutchison has no right of appeal, and (2) Hutchison waived
the right of appeal.  See Tex. R. App. P. 25.2(a)(2), (d).  Hutchison and his counsel signed the
certification.
		Further, Hutchison's attempted notice of appeal is untimely.  Sentence was imposed
on September 2, 2010.  No motion for new trial was filed, thus the deadline for perfecting appeal was
October 4, 2010.  See Tex. R. App. P. 26.2(a)(1), 4.1(a).  Hutchison's notice of appeal was filed with
the trial court on March 15, 2011, and with this Court on March 28, 2011.  There was no request for
extension of time to file the notice of appeal.  See Tex. R. App. P. 26.3.  Additionally, there is no
indication that notice of appeal was properly mailed to the district clerk within the time prescribed
by rule 26.2(a).  See Tex. R. App. P. 9.2(b).
		Under the circumstances, we lack jurisdiction over Hutchison's appeal and therefore
dismiss it for want of jurisdiction.  See Tex. R. App. P. 25.2(d); Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).


  
 Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Jurisdiction
Filed:   June 3, 2011
Do Not Publish